European Institute of Innovation and Technology (debate)
The next item is the recommendation for second reading by Reino Paasilinna, on behalf of the Committee on Industry, Research and Energy, on the European Institute of Innovation and Technology (15647/1/2007 - C6-0035/2008 -.
rapporteur. - (FI) Mr President, Commissioners, ladies and gentlemen, I want to thank you all for your excellent levels of cooperation. In our work that is always vital in order to achieve a good result.
There has been talk about setting up an Institute of Innovation and Technology for almost three years now, and time has passed because the Commission's original proposal has needed a good number of improvements made to it. Parliament's committees, especially the Committee on Industry, Research and Energy, have given the proposal a new look. Parliament and the Council have been guaranteed greater powers without, however, endangering the EIT's autonomy. The election of its governing board is more closely reminiscent of the election system employed with the European Research Council, which the scientific world has commended. As someone just said, it has also been confirmed that small and medium-sized enterprises will be able to participate in the work of the EIT and enjoy its benefits. These are where the impact on employment will be greatest and it is precisely these which have the flexibility and efficiency needed for the swift implementation of innovations.
Above all, it is the Institute's priorities that have changed. The European Institute of Innovation and Technology, as its name suggests, is to focus on innovation. The two other elements in the knowledge triangle, education and research, are important, but innovation clearly represents the triangle's apex; it is its point of focus and its main objective. We will need to invest in quality education and basic research in the future but, as we all know, innovation is Europe's Achilles heel.
The Americans file over a third more patent applications with the European Patent Office than the Europeans themselves. We need more knowledge-intensive products and services.
In 10 years China has increased its share of GNP spent on research and development from around zero to a current level of one and a half per cent. In as many as 17 EU Member States the share is lower than in China. The share of the EU's GNP accounted for by investment in research and development is still significantly lower than that of the other world economic powers.
More alarming still is the fact that here we have seen our share of investment decline, not rise, in recent years. More or less as bad is the state of venture capital. The Lisbon Strategy calls for a dynamic approach. Why do we not have faith in our own schemes? High levels of education and research produce far too few commercial and functional applications, or at least they are put into effect less often than in competitor countries. Our patent system is also complicated. Should the brain drain not be a serious matter for a Union aiming to be the world's leading knowledge-based economy?
The EIT will not eliminate these problems, but it may ease them through the example it sets. It will provide the business sector with a new kind of link to cooperation in education and research. It will create opportunities for the commercial exploitation of research, and it will establish closer bilateral ties. The EIT will not become a super university which keeps the best researchers for itself; Parliament's amendments guarantee that. After the initial problems which emerged with funding, the situation is now clear. One of the Knowledge and Innovation Communities I have proposed will concentrate on information and communications technology. We are already receiving significant amounts of money from the business world for it. Funding is therefore not a problem. Investigations and trials alone are not enough: we need cooperation, and for that purpose the EIT has been established.
The excellent compromise reached with the Council is such a favourable one that we can state we are in favour of it, and I would therefore ask everyone to show their support for it in the vote which is to start soon. I thank you all.
(Applause)
Member of the Commission. - Mr President, I am really happy - and that is not just a diplomatic phrase - to be here today to speak on the occasion of this opportunity to boost Europe's innovations. I think that Parliament's vote will be very important.
As Mr Paasilinna mentioned, we have come a long way since the beginning, but I would just like to remind the House that there was a lot of scepticism, reluctance and hesitation about the proposal to boost innovation by such an establishment and I am glad that we have been able to shift these original positions into a consensual and supportive position on the part of Member States, Parliament, the Institutions and partners. I recall the efforts of the Finnish, then the German, Portuguese and now the Slovenian Presidencies. In particular I would like to express gratitude here to Parliament's rapporteur, Mr Paasilinna, because he was very instrumental and supportive, and also to the chairwoman of the Committee on Industry, Research and Energy, Ms Niebler, as well as Mr Böge, the chairman of the Committee on Budgets, and the rapporteur of the Committee on Culture and Education, Ms Hennicot-Schoepges. Without these efforts and contributions we would not have been able to arrive at this moment.
I think this is an opportunity to show that Europe has the capacity and also a strong commitment to improving its innovation capacity in the globalised world. Technological innovation is the key to growth, jobs and competitiveness, and this is the basis for the social wellbeing of our citizens. We are proposing to fully integrate the three sides of the knowledge triangle - education, research and innovation - by the cooperation of partners from business, research and academia. These will work together in so-called knowledge and innovation communities.
I think that now is the time to set the European Institute of Innovation and Technology (EIT) into motion after all the preparations. We have already taken some steps, as you know, and I have informed the committee that we have launched a procedure for the identification of the governing board. There is a special high-calibre, independent identification committee which is now preparing criteria. We will then try to set up a group of 18 persons to start as the governing board. The identification committee works totally independently and autonomously. I think this is essential for the success of the EIT and the legitimacy of the governing board.
Parliament and the Council will be kept fully informed of the selection procedure and the outcome. The Commission will draw up an interim report after completion of the first step of the selection procedure and a final report once the procedure is finished. Parliament and the Council will then have one month to take note of the proposed members of the EIT governing board. Their excellence, their undisputed reputation, total independence and ability to represent their interests from the sectors they represent - universities, research and business - will, I think, be an essential ingredient for the credibility of the Institute in the short and the long term.
Allow me to underline an element of the utmost importance. I would like to formally state that the European Commission is fully committed to respecting the principles of the autonomy and independence of the board, which are enshrined in the regulation, and it will not have any role in the EIT's strategic decision-making. On this basis the Commission will provide administrative and financial support to the board at its request and to the extent that is necessary in the kick-off stage. There must be some assistance at the beginning.
Such support is intended to enable the board to select the first Knowledge and Innovation Communities (KICs) within the 18-month deadline and will in no way pre-empt its strategic decision-making. It is in our common interest to see the EIT operational within the timeframe foreseen in the regulation. I am really looking forward to the successful establishment of the EIT and once again I would like to express my deep gratitude for Parliament's commitment and contribution.
on behalf of the PPE-DE Group. - (SL) Three years have already passed since the idea of establishing a European Institute of Innovation and Technology was first aired. However, awareness of the fact that the key to greater competitiveness and innovation is appropriate care for the quality of human resources goes back much further. The EIT offers a solution to this problem at European level.
The foundations are already in place. Now is the time for speedy and effective implementation of the agreed measures. I would like to thank the MEPs, the rapporteur and especially the members of my parliamentary group for enabling us to reach agreements and, in cooperation with the Commission and the Council, to prepare a good proposal containing most of our principal ideas.
Innovation is at the heart of the EIT. Furthermore, our initiative has enabled the Institute to become a symbol of excellence and a recognisable mark of European quality. One great achievement is the network structure of independent Knowledge and Innovation Communities, mentioned in the current proposal. We have also been successful in finding a solution to the complex and complicated issue of the operational organisation of the Institute.
The current proposal offers a solution in the form of a strategic innovation programme that optimises the balance between responsibility for policy and independence of the specialists, and clearly defines the competences for long-term strategic planning.
We can do a lot with the financial resources mentioned earlier. The starting points are good, but effective implementation depends as usual on us and our will and persistence.
on behalf of the PSE Group. - (DE) Mr President, I should like to apologise at the outset that I have to leave after my speech because I have to be at a meeting with President Pöttering. I should like to thank my colleague Mr Paasilinna most sincerely for his commitment to this matter, and also the Commissioner, who has always strongly supported this.
I actually do believe that this EIT is an important European instrument. Mr Paasilinna has already stated this: we spend too little in Europe on research and development and we spend too little on excellence in research. In Europe as a whole, as in most countries - at least in most of the Member States - it could, should and must be more. The EIT is not exactly a competitive institution, but it should be driving this research, it should be creating new initiatives. I am thinking, for example, of how important it is in the energy sector alone that we make greater efforts in research to develop new energy technologies.
Because it is so important, I would ask the Commissioner to insist that the necessary decisions are made quickly. One decision, of course, relates to the headquarters of the administrative office. As someone who hails from Vienna, and as an Austrian, I would naturally want the headquarters to be in Vienna. Whatever decision is made, however, it should be made quickly so that the EIT can start work soon.
on behalf of the ALDE Group. - (DE) Mr President, first of all my sincere congratulations to Reino Paasilinna, our rapporteur, as well as to Commissioner Figeľ. That we carried this off here in such a short time was truly a crowning achievement! The rapporteur has been diligent and circumspect and has very much included us all.
I should also like, however, to offer very particular congratulations here to the President of the Commission, Mr Barroso. We must indeed be very clear that this project was his own initiative in January 2005. We have got it up and running in three years. That is awesome. We are fast in Europe and this, it must be said at least once at this point, is a crowning achievement by us. It took only three years, although it was indeed a critical subject. We have to get involved through education. Education lies at the heart of cultural and educational sovereignty in the Länder of Germany, the country I know best and of course, the Member States are keeping a close eye on it.
We have nevertheless managed to wangle a compromise. I refer to the finances. We wrestled for a long time over the question of where the money should actually come from. In addition, we managed to set the EU budget at the first attempt from beginning to end. In the past it was just: subsidy, subsidy, subsidy. You are familiar with the debates. Now, though, for the first time, it is: innovation instead of subsidy! That is awesome! I should like to thank my colleagues on the Committee on Agriculture and Rural Development very specifically, because they had to agree to and then make compromises here.
We have also been able to resolve disputes very quickly, such as the issues of how independent the EIT should be, how long the pilot phases should last, what the EIT's relationship should be to the Seventh Research Framework Programme, cannibalisation and even what is referred to as the 'EIT label', i.e. the issue of whether everything should be shown on this label when a project is launched under an EIT flag. We have resolved all of this.
Now to implementation. At present - as Commissioner Figel' has said - the Governing Board is being prepared, and the European Parliament (thank you for including us) will be considering who will be sitting on the Board, because we regard this as very, very important.
The subjects will also have to be selected, however. Mr Swoboda has just been addressing the subject of energy. In fact we should be focussing on Europe's overall response to climate change as well as managing the EIT and therefore, for example, the issue of energy efficiency etc. However, we must also talk about the location. I still regard Strasbourg as a choice location. This has never been raised so clearly before, but we do have to address it once and for all. This building is a choice location for an EIT and for a European Research Council. Strasbourg could become 'Scienceburg', and we should all be taking up this cause.
on behalf of the UEN Group. - (PL) Mr President, it is fortunate that today we are completing the legislative work involved in setting up the European Institute of Innovation and Technology. The sitting of the Governing Board and the Knowledge and Innovation Communities will be the next step towards a common market in knowledge in the European Union.
During his recent visit to Poland, Commissioner Verheugen repeated that the inclusion of the new Member States in the structures of the common market had strengthened its potential and had been a success for all parties. I would strongly appeal for this positive experience to serve as a pointer for us in this matter too.
Locating the Institute's Board in Wrocław will be a step that brings benefits in terms of cohesion in Europe. It will make it easier to gain support from the new countries for an increase in funding for research and development in the forthcoming Union budget. Ultimately it will release innovation potential throughout Europe.
Support for Wrocław's candidature is not just a matter of parochial self-centredness; it is a natural consequence of reasoning aimed at serving the interests of the whole of the European Union.
on behalf of the GUE/NGL Group. - (CS) I would like to say that since Kondratiev's long wave theory it has been known that creating innovation and implementing innovation in society is an objective process, a process with its own specific and objective patterns. As people who are active in the political arena we can promote innovation. I personally believe that as far as institutions go, the EIT is more important for the future of Europe than, for example, the European Commission. I believe that there are three fundamental things that can help raise awareness in society of the importance of science and make it more popular.
Firstly, scientists should be seen as role models in society. It is vital that scientists such as Mr Holý, an outstanding Czech chemist with dozens of patents to his name, be presented as a model of values for young people rather than sportsmen or singers. Therefore, we should strive to achieve - to use a sort of slogan - a new 'value pattern'.
Secondly, we should aim to achieve a renewed 'value leadership'. Europe has given the world more outstanding scholars than all the other continents combined. The value of scientific endeavour has always been fundamental for Europeans. We should make every effort to ensure that Europe regains its leading position in this respect.
Thirdly, we also need what I would like to call a 'pioneering spirit', which would show Europe the way forward.
(CS) Ladies and gentlemen, World Intellectual Property Organisation figures clearly show that Europe's problem is not a lack of new ideas; what is missing is their transformation into business opportunities.
It will not be the European Institute of Innovation and Technology that will ensure success in a global economy. Innovative competitiveness will be helped only through a greater availability of funds, including risk capital, and by a creative environment and a true academic and entrepreneurial freedom along with an appropriate reward system for outstanding scientific results.
Ladies and gentlemen, I am fundamentally against the establishment of the European Institute of Innovation and Technology. It will not guarantee the EU a competitive advantage. It will be only be a superfluous structure, duplicating structures that already exist for the promotion of science, development and education. It will be yet another place that will gobble up the taxpayers' money without any value added.
Moreover, it threatens to follow the failure of the Galileo system. The private sector, whose money the Commission and the Council are relying upon, does not see why it should finance a senseless dream of politicians and officials.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, please forgive me that I was not able to be here at the start of the debate. The previous speaker has just been speaking about Galileo. I had to lead the negotiations on the Galileo trialogue and was therefore late.
My thanks go first of all, of course, to our rapporteur, Mr Paasilinna, who has carried out outstanding work together with his shadow rapporteur. My thanks, however, also go to Commissioner Figel', who has been heavily involved in the consultations so that today we are now able to vote on a report that will also find broad acceptance amongst us in Parliament.
Three years ago we began our debate with the question: do we need a European Institute for Innovation and Technology? I say very firmly: yes, we do need this Institute. We have backlog demand in the transfer of technology. We have excellent scientists and researchers in all 27 countries. What we do not have, however, is the conversion of the excellent results from research into marketable products and services. The Institute of Technology - the Institute of Innovation - should be making its contribution to this.
The Commission's proposal currently goes some way towards building a new Institute in isolation. We in Parliament have said no, we do not want that! We want to build a network structure that integrates businesses, universities and research institutes in Europe. We have created this with our report. I hope for broad agreement. We are on the right path here.
It was also good that during our debates we did not discuss the location. Otherwise, Mr Chatzimarkakis, we would not be ready today, nor would we be able to complete this project, and in five years' time we would probably still be debating whether we needed an Institute of Technology.
Mr President, science and technology are our real chances to get with the global competition. For many centuries, our continent has been the centre of scientific and technological development, and European science has always been international. There has been an intensive exchange of ideas and visits by scientists, even in the times of the Iron Curtain, and the scientific community is almost borderless these days.
Setting up the European Institute of Innovation and Technology is an important step to keep on with this ancient tradition of our continent. I highly welcome it and, of course, I welcome the excellent report by my colleague Mr Paasilinna.
On behalf of my Government, nation and scientists, I offer Budapest as a seat for the EIT headquarters. Our achievements in life sciences, in the combat against climate change and in environmental studies are the best arguments. But my home city, Budapest, could provide a pleasant and exciting atmosphere as well.
Mr President, we want a Europe that is competitive, environmentally friendly and socially responsible. However, there is tough competition in the world market, and to be able to participate in this competition we need European projects and we need to pool our resources, like the US did when it decided to put a man on the moon. I think that the European Institute of Innovation and Technology can be our platform for a 'putting-a-man-on-the-moon' project, meaning the connection between excellent researchers and the pooling of our resources.
The areas defined so far, like climate change and telecom, are areas that have importance for Europe and for European competitiveness and how we can have this future for Europe that we so much need for the European citizens. I think that the change where we guarantee academic training is extremely important.
Finally, I would like to support Mr Chatzimarkakis in his wish to use the premises we already have.
(PL) Mr President, in just three months' time the decision will be taken on which European city will become the headquarters of the Governing Board of the European Institute of Technology.
This decision will be both political and based on fact. In order to try to even the odds between the old and the new Union, a conglomerate of countries that have recently joined the European Union will appear. Based on the facts, yet not forgetting the political criterion I mentioned, I feel that the perfect, ideal centre would appear to be the Polish city of Wrocław, whose history has been created over the centuries, in part by the Czechs, Austrians, Jews and Germans, as well as the Poles.
The arguments in favour of Wrocław are: its considerable intellectual potential; the fact that it is already a strong academic centre; the large concentration of capital and major companies, including foreign companies, in the Lower Silesian region, which could become partners for the EIT; and finally the close proximity of two other EU Member States: Germany and the Czech Republic. A number of Nobel Prize laureates in various disciplines have originated from Wrocław. The city is currently engaged in very well-developed scientific cooperation with many educational institutions and scientific centres throughout Europe and beyond.
I believe that a decision to settle on Wrocław as the headquarters for the Governing Board of the European Institute of Technology would be optimal as regards harmonious scientific and technical development in the EU, which must do away with the divisions between the old and the new Europe.
(PL) Mr President, there are naturally certain consequences of having one's speaking time restricted to just one minute. I must, for example, leave out the subject of funding. The cement for the programme discussions, for which much credit is due to the rapporteur, was the idea of innovation, which is to become a reality through the knowledge communities. My country, which is not concealing its direct interest in the idea of setting up the Institute, sees an opportunity for the communities to function through a shrewdly conceived bond with the Institute, though with no limitation on their wide-reaching independence.
Government organisations understandably place emphasis on the practical virtues of the communities, treating them as a kind of uplifting force for the triangles of knowledge: education, research and industry. At the same time they confirm the willingness of European research centres to set up communities that begin by concentrating on three sectors: renewable energy, climate change and information technology. It is my duty as an MEP, though I derive a certain satisfaction from performing it, to affirm that the city of Wrocław, well known as a centre of science in Poland, has a claim to being somewhere special in this regard.
(ES) Mr President, I would first of all like to congratulate Mr Paasilinna on arriving at a good agreement on an issue that was not at all easy from the start. Financing was the major outstanding issue at first reading, and we welcome the fact that a common position has been reached.
It should not be denied that the initial idea of the Institute was inspired by other models of excellence already in existence, but it should also be made clear that a great deal of effort has been made to make it viable, with the necessary adaptation to the complexity and diversity of Europe. The result has been a new instrument with the capacity to integrate the three axes of knowledge - education, research and innovation - which should serve as a catalyst for the culture of multidisciplinary innovation that is so essential for improving competitiveness.
We are therefore convinced about establishing communities of innovation and knowledge as strategic integrated networks of universities, research centres and businesses, in which students, researchers and knowledge could circulate freely and where work could be carried out on areas of maximum scientific and strategic interest, such as renewable energy or information and communication technologies.
We hope that the EIT will, in the not too distant future, bear the fruit that we are all hoping for.
(PL) Mr President, I would like once again to express my pleasure at the importance that the Community attaches to the need for innovation in Europe. This is of particular importance for the new Member States, for whom innovative technologies are a great opportunity to make a leap forward in civilisation and accelerate their own development. We therefore warmly support the excellently drafted project put forward by the city of Wrocław, which is competing to host the offices of the Institute's Governing Board in the city.
What, besides Strasbourg, would save us having to make expensive excursions once a month? Well, it would be Wrocław - Wrocław, which lies on the boundary between the old and the new Europe; not a capital, but a thriving city with excellent universities and almost 150 000 students. The Polish national authorities, Wrocław's local authorities and the Polish academic world are fully prepared for this assignment. Siting the headquarters of the Institute of Innovation and Technology in Wrocław would be a symbolic gesture and would not in any way be at odds with the criterion of excellence.
The network of Knowledge and Innovation Communities that forms part of the European Institute must also be dispersed evenly throughout the European Union. The Institute should be an instrument that mobilises the entire territory of the Community and must lend itself to an increase in competitiveness, innovation and technological progress, as the precursor to economic development for the whole of the European Union. It is my belief that through such initiatives as the EIT we can meet the challenges of a knowledge-based global economy in realising the ambitious aims of the Lisbon Strategy.
(FR) Mr President, we are reaching the final phase in the establishment of the EIT. I applaud the negotiations that have taken place between the various institutions in order to reach a balanced solution to make this Institute a symbol of innovation in line with our greatest ambitions. The stress is therefore placed on innovation, a fundamental value within Europe. The first Knowledge and Innovation Communities will focus on key areas such as climate change and renewable energy sources, not forgetting nanotechnologies, which need proper support.
The European Union will have a definite focus on innovation. A Europe of innovation, the innovation of Europe - the EIT is the missing link between these two concepts: a missing link that, if it is adopted in tomorrow's vote, will enable the European Union to progress. It is by believing in roses that you make them bloom, as Anatole France reminded us. The EIT is like a rose in the garden of Europe. For the EIT to bloom, all the climatic conditions have to be right.
At first reading, I expressed my regret at the meagre financial resources allocated to the EIT, at the inadequacy of this support: EUR 308 million is not a sufficient response to fulfil our ambitions. Mr President, Commissioner, ladies and gentlemen, we therefore need to change the financial climate and provide the resources necessary for our very real ambitions to take shape.
(NL) I am pleased to be given this opportunity. In fact, it is great to start with this gem, which starts small but has great power, particularly from the bottom up, if that is recognised in future as a special designation for quality.
My second point is as follows: together with Mr Paasilinna, I have been making efforts towards this bridge with industry, towards this nomenclature concerning innovation, and in this regard I am very happy with the name 'Institute of Innovation and Technology'. It strikes me on reading the documents that we still have some difficulty with this. Sometimes Commission documents use that name but Parliament documents do not, and so it is important that, as from now, the institute be called by its proper, correct designation.
My third and final point concerns the seat. I should like to join with the non-native speakers, the non-French speakers, such as Mrs Ek and Mr Chatzimarkakis, who have today called for us to support Strasbourg - 'Scienceburg', as Mr Chatzimarkakis called it. It is a city with an administrative character, and this is an administrative establishment; it is not the big institute. That would also solve a lot of political problems.
(PL) Mr President, the idea of setting up a European Institute of Technology was greeted with considerable scepticism when it was first conceived three years ago, so we should view the current compromise text of the regulation as a major success. The Institute may begin functioning as early as this summer following the Council's decision in June regarding its headquarters, and the proposed structure of the network of Knowledge and Innovation Communities bids fair to become an excellent stimulator of innovation throughout the EU.
As rapporteur of the Committee on Legal Affairs, providing a proper legal basis and thus enabling the Institute to be continuously funded was one of my priorities. I am pleased that the Council has accepted these proposals. The review of financial prospects for 2007-2013 has already enabled the Institute to receive funding of approximately EUR 309 million, and this is a good start. I hope that the mid-term review will enable the EUR 2 billion that is still required for the project as a whole to be found.
The appearance of an elite is of particular importance for the scientific sphere in the new Member States, which possess a considerable and hitherto untapped potential. I am therefore of the opinion that the proposal to site one of the EIT's structures in Wrocław - a city of more than 140 000 students - will be an excellent European investment for the future. Finally, may I warmly congratulate and thank Mr Paasilinna for his splendid cooperation.
(PL) Mr President, my Hungarian colleague, an MEP from Budapest, has said that even during the years of the Iron Curtain there was cooperation between scientific institutions in Europe, but the truth needs to be told: the Iron Curtain also divided science into two camps in Europe - the Western camp, which developed in the free world and had financial support, and the Eastern camp. It would be good if the European Institute of Technology, which we will establish either today or tomorrow, were not only to provide an opportunity for the European Union to take part in global innovative competition, in the global battle for knowledge, but also to serve to unite these two camps that have been divided by history.
I would join with my Polish colleagues who have recommended the city of Wrocław as a location either for the headquarters or for one of the Institute's departments, and I would like to see the authorities in that city be prepared to invest the money that is so essential for the success of this project.
(FR) Mr President, I would like to congratulate the rapporteur, Mr Paasilinna, and the Commissioner, and I would like to mention something that was not said during the debate, namely that without the academic world and its support, we would not be here today. If the universities had blocked the establishment of this new Institute, which is introducing cooperation between industry, the private sector, research fields and academic institutions for the first time, this Institute would not have seen the light of day.
Given that our President launched the establishment of this Institute at rather short notice without providing a suitable budget, and the Commissioner for Science and Research did not want the Institute at all, all the credit for its establishment goes to you, Mr Figel', because, as Commissioner for Education, you have worked to pacify those circles that were worried about the awarding of degrees and diplomas and about their own competencies.
I hope that this Institute will be a great success and that you just have to find the rare bird you are looking for, since for the Governing Board you are seeking people with experience in several domains - academic and industrial - who are not actually involved in any of them, and also who are young. I wish you a lot of luck in finding them!
(BG) Mr. Commissioner, The document that the European Parliament is going to adopt is very important indeed. I commend you, I commend the rapporteur and all colleagues who have contributed to the submission and adoption of the existing proposals.
It is very important that a key policy is in the making. The development of the European economy needs exactly technological innovation. This is what makes the world develop. It is particiularly significant that the knowledge-based societies working on the basis of the project principle will be able to take into consideration the priorities of the common European development policy, on the one hand, and the capabilities of individual Member States, on the other.
It is necessary to incorporate and develop the best achievements of individual research structures and universities to ensure the link to the priorities in the energy sector, the climate change, the new progressive materials that are indispensable to the development of the world.
This institute should turn into a genuine symbol of unity, as well as into the best mobility centre for the best research practices. And perhaps it would be a good European policy to locate it in a new EU Member State.
(PL) Mr President, we are all agreed here today that we should do everything we can to promote an open, knowledge-based society in order to catch up with the world standard, to keep pace with the developing world economy; we should inject as much funding as we can, and as much discussion, in order to keep Europe in the running.
I would also like to make the point that the siting of the future Institute is no trivial matter. It should be in an innovative region, a region of young and open minds, a region of great potential, a region - and this is very important - with a pioneering spirit, a region that will be suspended between Eastern and Western Europe. All these requirements are met by the Polish city of Wrocław, which I would like to commend to you.
Finally, I would like to congratulate the rapporteur and everyone who has taken part in this inspiring debate.
(SK) The main objective of the Lisbon Strategy is to promote competitiveness within Europe and in doing so to keep up with other global economies such as the US and the new emerging Asian centres (China, India).
Part of this strategy is the establishment of the European Institute of Technology, which has gained strong support within the PPE-DE Group. I have been following with growing interest the beginnings of this Institute, which will require significant financial support to enable it to accomplish its goals. These goals are vital for maintaining the EU industrial, competitive and innovative base. I therefore call for an increase in the budget which has already been approved.
I would stress that this is a project that must succeed, and in this context it is particularly important, in my view, to promote innovation, which brings with it progress and competitiveness. In this respect, I feel that it is appropriate to include the term 'innovation' in the Institute's name, originally supposed to be the European Institute of Technology and Innovation. This initiative needs to have an important mandate in the field of the knowledge-based economy and in promoting research and innovation within the EU.
I would like to express my admiration for the energy and determination of Commissioner Figeľ in his implementation of this project.
(CS) Mr President, ladies and gentlemen, I would like first of all to congratulate Commissioner Figeľ and the rapporteur, Mr Paasilinna, for all their work on this project.
Both positive and negative views on the EIT were heard and there will undoubtedly be more discussions before the EIT comes to life. In this forum I would like to highlight one idea in favour of the EIT: that is that all funds allocated from the EU budget to science, development and education are funds that are well allocated, not gobbled up. This holds true particularly if the best European brains are likely to be taking part in the EIT project.
(PL) Mr President, the creation of a coherent economic area, a single European market, was the underlying reason for the appearance of the Communities, and later the European Union. The next stage is to give the European economy a modern and competitive dimension.
This will be possible only when we stake our money on education, research, new technologies and, in its broadest sense, innovation. We shall not meet these challenges if industry fails to support scientific developments and new technologies, and if local authorities fail to invest in education.
Governments should become involved in education at tertiary level and in supporting basic scientific research. The European Union, meanwhile, should concentrate on supporting and guiding innovation. We can see that these tasks rest with both the Member States and the EU institutions.
Member of the Commission. - Mr President, I should like to thank the House for a very interesting and supportive debate. Although there was some criticism of lack of money or that we again want to establish something.
I think the most important innovation starts with openness and promotion of creativity. The result of the consultation and legislative process is really an example of openness, contribution, commitment and even a creative innovative approach. We have shown innovation in coming to this consensus and also in the context and content of this result. This is the most important thing.
The mission of the EIT is, first of all, innovation. It is one of the moments or follow-ups of the Lahti Summit of October 2006 and actually we only proposed the draft text one day before the summit. We never supported green-field investment to establish something new; rather, we wished to come up with a new approach on how to promote, organise, motivate and mobilise resources and partners in order to make innovation in Europe more successful.
I would like to recall that the Commission never had the option to build new buildings for the EIT, but to come up with the new approach. It took one and a half years: we started it as a part of the Lisbon Strategy in February 2005 and since then we have had many coffees and many talks that were very inspirational and very interesting - also in this building - showing that there are a lot of options or opinions on how to promote innovation. I am happy now that we have come to this strong joint commitment.
Many people spoke of the location. This is an issue for the Council. I think the Slovenian Presidency will try to manage the process leading towards a decision. Names have been mentioned already - some at Member State level. Some cities at regional level are also aspiring to this. It is a good signal that there are many ambitious candidates for the seat of the EIT. There are also many universities and businesses and research and technology organisations which are keen not only on the consultation process, but in participation in the selection of the governing board and then in the work of the EIT. As Ms Hennicot-Schoepges said, we are not going to lose identity; we offer to share the identity between universities or existing centres and the EIT which is going to be established.
That is more or less all I wanted to add as a response to your points and support. Once again I want to underline the importance of convergent, horizontal work. As you did in this Parliament in your committees, we did the same in the Commission. I was not isolated. I am not alone. It was achieved with the support of the President, the industry Commissioner, the research Commissioner, the budget Commissioner and many others. I think this is a very important message for the future: Let us work together, be open-minded and promote creativity.
This month I want to propose that we declare 2009 the European Year of Creativity and Innovation. It will link strongly with the proposals, ideas and policies we need to nurture and establish in Europe.
Once again, thank you very much. It is not a fait accompli; it is, rather, the beginning of the phase which means establishment, and then the real work may start - and I hope it will start successfully.
rapporteur. - (FI) Mr President, Commissioner, ladies and gentlemen, we should remember that when we started, a large majority were against this whole project. Now we have developed it in collaboration with the Commission and the Council. Now we have produced something so dynamic that it has progressed to the voting stage, and I hope that a large majority will vote in favour of the project. This is the way we can work together.
As to location, I have no view except to say that this will be a modern networked system in which researchers and communities will be working independently. They will not be concentrated in the capital city which is chosen as the Institute's headquarters. Furthermore, its administrative staff will be relatively small, less than a hundred people, so there will be no need for large premises.
One thing is, however, important. There need to be good transport links, preferably direct flights, as we know very well indeed how awkward it is to work somewhere where there are no direct flights, with meetings even having to be held at an airport.
Next we need to consider funding. It is important, although for one proposed theme, communications technology, the funding has already been found. In other words, if the theme can be made to look attractive, the money will surely be found. We certainly do not lack the capital.
Many here have said that this is a new kind of collaboration. The Institute will not be in competition with others, therefore, but will establish cooperation, as Mrs Ek remarked. Mr Ransdorf and certain others stated that the European model, the high point of European science for centuries gone by, should become the high point of world science. This is one way to give expression to the sort of quality standards we need. I wish to thank you all very much for your cooperation. This project has to succeed, because Europe needs it. Thank you.
(Applause)
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing. - (HU) The information and technology revolution, the socio-economic transformation of post-industrial society, has shaken the government, the economy and politicians in most countries of the world from their Sleeping Beauty slumbers, and increasing attention is being given to understanding the reasons behind the success of particular communities, larger regions, or countries.
The things that secure success are creativity, creative energy, new ideas that can form the basis for all new development. Creativity becomes innovation if it is transformed into reality. Let us hope that the European Institute of Innovation and Technology (EIT) will be just such an innovative brainchild of the European Parliament. The primary objective of the EIT will be to develop the innovative capacity of the European Union by linking higher education, the research community and representatives of industry. The EIT can play an enormous role in ensuring that European innovation is once again renowned throughout the world and that European industry and researchers are a force to be reckoned with. Hungary's capital city has also thrown its hat into the ring to provide a home for the European Institute of Innovation and Technology. I am certain that my country would be a good host for the Institute because of the government's commitment to research and innovation/development, because of the country's research infrastructure, because of Hungary's early role in the advancement of science, and not least because of Hungary's hospitality. Citing the words of Hungarian scholar and Nobel laureate Albert Szent-Györgyi, I call upon you to support our bid to host the EIT: 'Hungary is a small country in terms of its population, but a great power in terms of grey matter.'
Mr President, second reading in the European Parliament is another step that bring us closer to establishing a European Institute of Innovation and Technology. Much time has passed since José Barroso submitted the proposal to set up such an institution back in February 2005. The idea was that this would be an institution that would support the implementation of the Lisbon Strategy, which at that time was at the halfway stage and was not bringing the intended benefits.
I am aware that one of the cities that is hoping to host the headquarters of the EIT is the Polish city of Wrocław. I am also aware that in Poland and in the other cities that would be pleased to welcome the Institute (Vienna, Munich, Sant Cugat-Barcelona, Paris, Oxford, Brussels, Budapest, Nuremberg, Aachen) exaggerated expectations persist because of the anticipated sum of EUR 2.4 billion that will be required to fund this Institute. This is the total outlay on the Institute and the network of Knowledge and Innovation Communities (KICs) that are expected to absorb most of the funds. I am, moreover, convinced that the establishment of the Institute will not be able to assist in bringing about the structural reforms that are of crucial significance for innovation and competitiveness in the European Union.
Nevertheless, knowing Wrocław's ambitions and the quality of administration in that city, I am convinced that this is the right place for the EIT and I am satisfied with the progress that has been made towards establishing this institution.
in writing. - Education, research and innovation are windows to the future. They are the building blocks of what is called the 'knowledge triangle'. We need to be competitive. The knowledge triangle is one of the keys.
I support the text, since the Commission proposal to create a European Institute of Technology (EIT) aims to tackle one of Europe's main weaknesses: the lack of innovation. I see the EIT as an investment for the future.
Before there was some scepticism as to the added value EIT could offer. The proposed network structure is a good solution. The expertise lies in the participating universities and higher education institutions.
Remembering my academic years, I also support the idea of the EIT's 'Knowledge and Innovation Communities' (KICs) being autonomous. Selection of such centres will be based on a criterion of excellence. I support this, because this way the EIT KICs will give the best kicks to European innovation.
(The sitting was suspended at 11.15 a.m. and resumed at 11.30 a.m.)